Title: Bill to Prevent the Importation of Slaves, &c., [16 June 1777]
From: Virginia Assembly
To: 



[16 June 1777]

To prevent more effectually the practice of holding persons in Slavery and importing them into this State Be it enacted by the General Assembly that all persons who shall be hereafter imported into this Commonwealth by Sea or by Land whether they were bond or free in their native Country upon their taking the Oath of Fidelity to this Commonwealth shall from thenceforth become free and absolutely exempted from all Slavery or Bondage to which they had been subjected in any other State or Country whatsoever. That it shall and may be lawful for any person by Deed duly executed in the presence of two or more Witnesses and acknowledged or proved and recorded in the General Court or Court of the County where he or she resides within eight Months from the making thereof or by their last Will and Testament in writing fully and absolutely to  manumit and set at Liberty any Slave or Slaves to which they are entitled, But no Slave absconding from the owner who resides in any of the thirteen united States of America, or any other state in amity with them, and coming into this commonwealth, or coming with the owner to dwell here, or attending him as a Servant, or falling to any Inhabitant of this Commonwealth by Marriage Will or Inheritance and not brought to be sold, shall not become free, And if any Slave manumitted shall, withinyears thereafter, become chargeable to a Parish, the former owner, or his Executors or Administrators shall be compelled to reimburse the expenses of his or her maintenance, And so much of the Act of general Assembly made in the year of our Lord one thousand seven hundred and fifty three intitled “an act for the better government of Servants and Slaves” as is contrary to this act, is hereby declared to be repealed.
